NUMBER
13-02-017-CV
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                       CORPUS CHRISTIBEDINBURG
____________________________________________________________________
 
                 IN
RE: GRAY & BECKER, P.C. and BRIAN BISHOP                 
___________________________________________________________________
                             On Petition for
Writ of Mandamus
___________________________________________________________________
 
                                         O P I
N I O N
 
          Before Chief Justice Valdez, Justices
Dorsey, and Rodriguez
                                    Opinion
by Chief Justice Valdez
 
This is an original
mandamus proceeding brought by Relators, Gray & Becker, P.C., and Brian
Bishop, complaining of the actions of Respondent, the Honorable Martha Huerta,
presiding judge of the 319th District Court of Nueces County, Texas.  We deny Relators= request for a writ of
mandamus.




On January 3, 2002,
Respondent signed a temporary restraining order in cause number  01-6291-A, which restrained the enforcement
of a writ of garnishment issued by the 126th District Court of Travis
County.  On January 4, 2002, Relators
commenced the present action by filing a petition for writ of mandamus and a
motion for emergency stay with this Court. 
Relators complain in their petition that the temporary restraining order
directly interferes with the jurisdiction of the Travis County district courts,
and therefore is void.  See In re
Guerra & Moore L.L.P., 35 S.W.3d 210, 214 (Tex. App.BCorpus Christi 2000,
orig. proceeding).  On January 9, 2002,
this Court stayed operation of the relief granted in temporary restraining
order.  Additionally, this Court ordered
that neither the Relators nor the Real Parties in Interest withdraw, transfer,
or expend the funds which are subject to the garnishment order issued in cause
number GN 104246, Gray & Becker, P.C. v. Bank of America, N.A., et al.,
in the 126th District Court of Travis County.  This Court was not requested to stay
expiration of the temporary restraining order, and we did not do so.  The temporary restraining order expired by
its own terms on January 16, 2002.
Ordinarily, the
expiration of an order granting injunctive or protective relief renders the
issue moot.  Speed v. Keys, 130
Tex. 276, 109 S.W.2d 967, 967 (1937); Hermann Hosp. v. Tran, 730 S.W.2d
56, 57 (Tex. App.BHouston [14th Dist.]
1987, no writ).  We do have jurisdiction
to review a challenged act that is of such short duration that review cannot be
obtained before the issue becomes moot.  Blum
v. Lanier, 997 S.W.2d 259, 264 (Tex. 1999). 
However, in order to do so, there must be a reasonable expectation that
the same complaining party would be subjected to the same action again.  Id.; Spring Branch Indep. Sch. Dist. v.
Reynolds, 764 S.W.2d 16, 18 (Tex. App.BHouston [1st Dist.]
1988, no writ).




In the present case,
the temporary restraining order has expired by its own terms; and, the Real
Parties in Interest have already intervened in the garnishment action in Travis
County and have attacked the underlying judgment and garnishment order in the
court of origin.  Therefore, we find that
the Relators have failed to demonstrate that they would likely be subjected to
the same action again.  Accordingly, we
find that the petition for writ of mandamus is moot and should be dismissed.
The petition for writ
of mandamus is DISMISSED as moot.  Further,
this Court=s order of January 9,
2002, granting the Relators= request for an
emergency stay, is VACATED.
 
 
                                             
ROGELIO VALDEZ
Chief Justice
 
 
Do not publish. 

Tex. R. App. P. 47.3
 
Opinion delivered and filed 
this the 17th day of May, 2002.